Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2019 has been entered.  Claims 1-7, 15-16, 18-21, 57, 59, and 61-65 are pending and rejected for reasons of record.   Claims 1-7, 15, 18, and 62-63 have been amended.  Claims 8-14 and 22-43 are withdrawn due to restriction.  Claim 17, 44-56, 58, and 60 are cancelled.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 15-16, 18-21, 57, 59, and 61-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



nd paragraph issue of indefiniteness because it is unclear exactly what scope is intended to be claimed: “mechanically stable” to what degree?  Prevents cracking, changes in metal distribution, irreversible volume changes, or crystal phase changes to what degree?  The Original disclosure states that "in certain embodiments, the material composition of the nano-engineered coating 20 may meet one or more battery performance characteristics. In certain embodiments, nano-engineered coating 20 may be electrically insulating. In other embodiments, it may not." (Specification paragraph 78) and further states "undesirable structural transformations or degradations may include cracking, changes in metal distribution, irreversible volume changes, and crystal phase changes. In another embodiment a nano-engineered coating may substantially prevent surface cracking" (Specification paragraph 78). The Specification is not clear to what degree these properties / characteristics are prevented and furthermore it appears that a different embodiment (i.e. different structure / composition) prevents particle cracking than the embodiment (structure / composition) that prevents irreversible volume changes. For the purposes of this action, the claims will be given their broadest reasonable interpretation such that any extent of stability for any period of time/cycling reads on the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

	Claims 1-7, 15-16, 18-21, and 57, 59, 61-65 are rejected under 35 U.S.C. 103(a) as being unpatentable over Se-Hee (US 2012/0077082) in view of Kim et al. (US 2010/0203388) and further evidenced by Wang et al. (US 2013/0177808, paragraph 44) and Bryant et al. (US 2008/0221806, paragraph 145).

Regarding claims 1-4, 6, and 61-62, Se-Hee et al. teaches a battery cathode (paragraph 66) comprising:
A plurality of cathode active material particles and a layer of coating material disposed on the surface of said cathode active material particles (instant claim 1; paragraphs 51 and 53-55; Figure 5),
Where the cathode active material particles are a lithium oxide such as LiCoO-2, lithium nickel composite oxide, lithium manganese composite oxide (instant claims 1, 4, and 61; paragraph 22),
Where coating material can comprise a metal oxide such as aluminum oxide / alumina (instant claims 1-2; paragraphs 54-55),
Where the coating layer thickness can be 2-100Å (0.2-10nm) (instant claim 3; paragraph 53), and

Where the coating is obtained by atomic layer deposition (ALD) (instant claims 1 and 62; paragraphs 46 and 49-50).
But fails to teach a nickel-rich lithium nickel manganese cobalt oxide as cathode active material particles (instant claims 4 and 61).
Kim et al. teaches a battery cathode comprising a core-shell structure where the core can be LiCoO2, a lithium nickel composite oxide Li(NiaCObAlc)O2) where 0<a<1, 0<b<1, 0<c<1, and a+b+c=1, LiMn2O4, or a nickel-rich lithium nickel cobalt manganese oxide Li(NiaCobMnc)O2 where 0<a<1, 0<b<1, 0<c<1, and a+b+c=1 (paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the lithium oxide composition Se-Hee et al. with a nickel-rich lithium nickel manganese cobalt oxide composition of Kim et al. because Kim et al. teaches that LiCoO2, a lithium nickel composite oxide, LiMn2O4, and a nickel-rich lithium nickel cobalt manganese oxide are interchangeable / equivalent lithium oxide materials for a battery cathode core (paragraph 42) and one would have a reasonable expectation of success in doing so.
Furthermore, while Se-Hee fails to specifically state the coating is solid-state, mechanically-stable and conductive and prevents particle cracking, changes in metal distribution, irreversible volume changes, and/or crystal phase changes, it is inherent that the coating layer of the battery cathode of Se-Hee would have the same properties 

Regarding claims 5 and 7, Se-Hee et al. discloses coating via atomic layer deposition (ALD) (paragraphs 46 and 49-50), but fails to specifically state that the coating layer is uniform or continuous.
While Se-Hee et al. fails to specifically state that the coating is uniform (instant claim 5) and continuous (instant claim 7), one of ordinary skill in the art would understand that an ALD coating process produces a uniform and continuous coating as evidenced by Wang et al. (US 2013/0177808, paragraph 44) and Bryant et al. (US 2008/0221806, paragraph 145).

Regarding claims 15-16, 18, and 20, Se-Hee et al. discloses a battery (paragraph 66) comprising:
An anode (instant claim 15; paragraphs 66 and 24),
A cathode (paragraphs 66 and 22) comprising a plurality of cathode active material particles (instant claim 15; paragraph 22),

A microscopic layer of coating material disposed on the surface of said cathode active material particles (instant claim 15; paragraphs 51 and 53-55; Figure 5),
The coating material can comprise a metal oxide such as aluminum oxide / alumina (instant claim 16; paragraphs 54-55),
Where the cathode active material particles are a lithium oxide such as LiCoO-2, lithium nickel composite oxide, lithium manganese composite oxide (instant claims 15 and 18; paragraph 22),
Where the coating layer thickness can be 2-100Å (0.2-20nm) (instant claim 15; paragraph 53), and
Where the coating conforms to the surface of the active material particles (instant claim 20; paragraph 9; Figure 5),
Where the coating is obtained by atomic layer deposition (ALD) (instant claim 15; paragraphs 46 and 49-50),
But fails to teach a nickel-rich cathode active material (instant claims 15 and 18).
Kim et al. teaches a battery cathode comprising a core-shell structure where the core can be LiCoO2, a lithium nickel composite oxide Li(NiaCObAlc)O2) where 0<a<1, 2O4, or a nickel-rich lithium nickel cobalt manganese oxide Li(NiaCobMnc)O2 where 0<a<1, 0<b<1, 0<c<1, and a+b+c=1 (paragraph 42).
It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the lithium oxide composition Se-Hee et al. with a nickel-rich lithium nickel manganese cobalt oxide composition of Kim et al. because Kim et al. teaches that LiCoO2, a lithium nickel composite oxide, LiMn2O4, and a nickel-rich lithium nickel cobalt manganese oxide are interchangeable / equivalent lithium oxide materials for a battery cathode core (paragraph 42) and one would have a reasonable expectation of success in doing so.

Regarding claims 19 and 21, Se-Hee et al. discloses coating via atomic layer deposition (ALD) (instant claims 19 and 21; paragraphs 46 and 49-50), but fails to specifically state that the coating layer is uniform or continuous.
While Se-Hee et al. fails to specifically state that the coating is uniform (instant claim 19) and continuous (instant claim 21), one of ordinary skill in the art would understand that an ALD coating process produces a uniform and continuous coating as evidenced by Wang et al. (US 2013/0177808, paragraph 44) and Bryant et al. (US 2008/0221806, paragraph 145).


Regarding claims 63-65, Se-Hee et al. fails to specifically state that the coating is mechanically stable and conductive and prevents particle cracking and/or irreversible volume changes.
While Se-Hee fails to specifically state the coating is solid-state, mechanically-stable and conductive and prevents particle cracking, changes in metal distribution, irreversible volume changes, and/or crystal phase changes, it is inherent that the coating layer of the battery cathode of Se-Hee would have the same properties as that of the instant application, due to the specified cathode active material composition, coating composition, and method of manufacturing (ALD, cycles) (instant claims 1 and 62).   


Response to Arguments
Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claims 1-7, 15-16, 18-21, 57, 59, and 61-65, filed on May 2, 2019, have been considered but are not persuasive.  The Office notes that the new grounds of rejection are necessitated by the Applicants amendment and all arguments are directed toward the added feature of “requiring mechanically-stable composite nano-engineered coating configured to …“ (claim 1), “the microscopic 

Applicant’s arguments with respect to claims 1-7, 15-16, 18-21, 57, 59, and 61-65, filed on May 2, 2019, have been considered but are not persuasive. 
On pages 12-13 of Applicant’s Response, Applicants argument that Se-Hee teaches “8 ALD cycles should have yielded ~0.96nm coatings; the deposition rate of 1.25nm in thickness per reaction cycle was entirely unexpected, ten times that which was taught by Se-Hee” (Applicant’s Response page 12).  

In response to Applicant’s argument that Se-Hee teaches “8 ALD cycles should have yielded ~0.96nm coatings; the deposition rate of 1.25nm in thickness per reaction cycle was entirely unexpected, ten times that which was taught by Se-Hee” (Applicant’s Response page 12), the Examiner notes that:
Applicants’ arguments are not commensurate in scope with the claims.  There is no direct relationship between how Applicant modifies their coating layer (thickness of individual coats) and how Se-Hee modifies its coating layer, nor is individual coating thicknesses claimed.  Instant claim 3, depending from claim 1, recites a range of total coating thickness.  Independent claim 62 recites 4 to 8 cycles of ALD or MLD. As explained above Applicant’s arguments with respect to prolonged stability is not commensurate with the scope of the claims because the extent to which the coating prevents cracking etc and the mechanical stability in general is not claimed. Moreover, 
While Se-Hee teaches the cathode active material particles are a lithium oxide such as LiCoO2, lithium nickel composite oxide, or lithium manganese composite oxide and fails to specifically teach a nickel-rich cathode active material, Kim et al. teaches a battery cathode comprising a core-shell structure where the core can be LiCoO2, a lithium nickel composite oxide Li(NiaCObAlc)O2) where 0<a<1, 0<b<1, 0<c<1, and a+b+c=1, LiMn2O4, or a nickel-rich lithium nickel cobalt manganese oxide Li(NiaCobMnc)O2 where 0<a<1, 0<b<1, 0<c<1, and a+b+c=1 (paragraph 42), which overlaps with Applicant’s example of a nickel-rich cathode active material particles LiNi0.8Mn0.1Co0.1O2 (Instant Specification paragraph 71).  Applicant has not provided evidence of why the nickel-rich lithium nickel cobalt manganese oxide of Se-Hee as modified by Kim would not be mechanically stable to any extent and have the same properties (preventing particle cracking, changes in metal distribution, irreversible volume changes, and/or crystal phase changes) as that of the instant application, due to the specified nickel-rich cathode active material composition, coating composition, and method of manufacturing (ALD, cycles) (instant claims 1 and 62); and  
It has been held that “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments” (MPEP 2123). 

Therefore, Applicant’s arguments are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE LOUISE ROE whose telephone number is (571)272-9809.  The examiner can normally be reached on Mondays 9:30-3:00PM, Wednesdays 9:30-11:30AM, and Thursdays 9:30-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.L.R/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724